Citation Nr: 1828436	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to March 1966.

This matter returns to the Board of Veterans' Appeals (Board) from an August 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an August 2014 Joint Motion for Remand, vacated an October 2013 Board decision denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the matter for action complying with the joint motion. 

As a matter of background, the matter was initially before the Board on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.  In November 2010, the Board reopened and denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the Court. 

In a June 2011 Order, the Court endorsed the parties' Joint Motion, vacated in part the Board's November 2010 decision, and remanded the claim of entitlement to service connection for an acquired psychiatric disorder for compliance with the terms of the Joint Motion.  In response, in October 2011 and May 2012, the Board remanded this appeal for additional development and medical inquiry.  Thereafter, the Board obtained a December 2012 medical opinion from a psychiatrist with the Veterans Health Administration (VHA).  In October 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder. The Veteran again appealed the Board's decision to the Court giving rise to the current appeal.

The Board remanded the matter on appeal in February 2015 for compliance with the terms of the October 2014 Joint Motion. 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

In February 2018, the Veteran's attorney-representative requested and was granted a 90-day period, to May 3, 2018, in which to submit additional evidence and argument. The 90-day period has expired.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Based on a review of the claims folder the Board finds that additional development is needed prior adjudication of the claim.  

The Board previously remanded this matter in February 2015, in part, to obtain a medical opinion on whether the Veteran's current diagnosed psychiatric disorder (other than PTSD) was at least as likely as not a result of active military service or any incident therein.  In providing the medical opinion, the Board specifically instructed that the examiner should the medical records that reflected the Veteran reported history of suicide attempt and depression prior to his post-service accident (August 2003 VA examination report; a February 2009 VA psychiatric consultation report; and an August 2009 VA Psychosocial Assessment), as well as the findings contained in an August 2001 private psychiatric report and February 2009 private medical statement, and reconcile any opinion. 

The record now contains the report of a January 2017 VA psychiatric examination and medical opinion, in which pertinent part, the VA examiner concluded that the preponderance of the evidence fails to show a link between the Veteran's current diagnosis and his reported stressors in service.  In support of the medical conclusion, the VA examiner only stated that "although his perception related to military period was clearly unsatisfactory, shameful, and frustrating, the Veteran was able to continue working at the local electrical energy company until he suffered an accident in 1972."  

The 2017 VA examiner does not discuss or reconcile the Veteran's lay reported history of symptoms since service or the findings from the August 2001 private psychiatric report as instructed by remand.  A remand is needed to obtain an addendum medical statement to the January 2017 VA examination and medical opinion report that specifically addresses the Veteran's reported history and contrary findings in the August 2001 private psychiatric report and February 2009 private medical statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Arrange for the claims folder to be returned to the examiner from the January 2017 VA psychiatric examination and medical opinion report in order to provide an addendum medical statement on the etiology of the Veteran's current diagnosed psychiatric disorder that includes discussion of the medical records (listed below) that reflect the Veteran's reported history of suicide attempts and depression shortly after service and prior to his August 1971 accident.  The claims folder and a copy of this remand must be provided to the examiner prior to creation of the report.

If the examiner who drafted the January 2017 VA examination report is unavailable, the opinion should be rendered by another appropriate examiner.  The need for a new examination is left to the discretion of the medical professional offering the addendum medical opinion.  

The VA examiner should review the record, and provide an opinion on whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder (currently, identified as major depressive disorder) is a result of active military service or any incident therein. 

In doing so, the examiner should consider and discuss the following: 

* The Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology; 
* An August 2001 psychiatric report from Dr. C.G. (finding to the effect that there was a causal relation between the Veteran's symptoms and his premature discharge from service);
*  An August 2003 VA examination report (his reported history of his suicide attempt following his discharge from service as well as the medical conclusion that the Veteran had dysthymia not related to military service and did not meet criteria for PTSD); 
* A February 2009 medical statement from Dr. N. O. (to the effect that was more probable than not that the Veteran had a chronic psychiatric disorder caused by military service); 
* An August 2009 VA Psychosocial Assessment (his reported history of attempted suicide at 21 years old, "while working at AAE").

The examiner should reconcile any opinion with the service treatment records, service personnel records, and post-service medical records. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




